DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Young on 9/30/2021.
The application has been amended as follows:  	Claim 1 has been amended as follows (bolded for emphasis):
 	An apparatus comprising: 
 	an internal buttress configured to inhibit removal of the internal buttress from a body cavity through a body aperture of a body of a patient; 
 	an external buttress coupled to the internal buttress, the external buttress configured to inhibit entry of the external buttress into the body cavity through the body aperture; 
 	a passageway extending through the internal buttress and the external buttress that is configured for passage of a probe into contacting engagement with the body cavity; and a seam extends from the internal buttress to the external buttress and which allows the apparatus to be opened and wrapped around the probe,
 	wherein a size of the internal buttress is increased from an unexpanded state to an expanded state through introduction of an expansion material.

 	Claim 10, line 26 has been amended as follows (bolded for emphasis):
 	a seam that runs a length of the apparatus and which allows the apparatus to be

	
 	Claim 22 has been amended as follows (bolded for emphasis):
 	The insufflation retention device of claim 21, wherein  the internal buttress is configured to not engage the probe and the internal buttress is not configured to contribute to a seal on the probe .

 	Claim 23 has been amended as follows (bolded for emphasis):
 	The insufflation retention device of claim 21, wherein  the external buttress is configured to not engage the probe and the external buttress is not configured to contribute to a seal on the probe.

 	Claim 29 has been amended as follows (bolded for emphasis):
 	The apparatus of claim 10, wherein  the internal buttress is configured to not engage the probe and does not contribute to a probe internal buttress seal .

 	Claim 63 has been cancelled. 	
Allowable Subject Matter
Claims 1, 10, 15-16, 21-25, 29, 31-32, 36-37, 40, 44, 48, 52-62, and 64 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2008/0092901 A1 to Kang. In particular, Kang discloses an apparatus provided with an internal buttress, an external buttress, a passageway, and a seam. However, Kang fails to teach, disclose or render obvious "wherein a size of the 
Regarding claim 10, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an apparatus provided with an internal buttress, an external buttress, a midportion, and a passageway. However, Cropper fails to teach, disclose or render obvious "a seam that runs a length of the apparatus and which allows the apparatus to be opened and wrapped around the probe" in addition to other limitations.
Regarding claim 21, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an insufflation retention device provided with an internal buttress, an external buttress, a midportion, and a passageway. However, Cropper fails to teach, disclose or render obvious "a seam that runs from the internal buttress to the external buttress and which allows the insufflation retention device to be opened and wrapped around the probe" in addition to other limitations.
Regarding claim 44, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an insufflation retention device provided with an internal buttress and a passageway. However, Cropper fails to teach, disclose or render obvious "a gap in the internal buttress, wherein the gap extends from the passageway through the internal buttress to an exterior periphery of the internal buttress" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783